        Case 3:20-cr-00036-MCR Document 29 Filed 06/22/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO. 3:20cr36/MCR

NICOLE DANIELLE MAGUIRE
________________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, NICOLE DANIELLE MAGUIRE, to Counts One through Twenty-

Seven of the indictment is hereby ACCEPTED. All parties shall appear before this

Court for sentencing as directed.

      DONE and ORDERED this 22nd day of June 2020.



                                      s/   M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
